Exhibit 10.17

 

EMPLOYMENT AGREEMENT

 

Employment Agreement (the “Agreement”), dated as of November 1, 2005, by and
between Sonic Innovations, Inc., a Delaware corporation (the “Company”), and
Andrew G. Raguskus (“Employee”).

 

In consideration of the mutual promises and conditions contained herein, the
parties hereto agree as follows:

 

Section 1. Employment. The Company hereby agrees to employ Employee, and
Employee hereby accepts at-will employment by the Company, upon the terms and
subject to the conditions hereinafter set forth.

 

Section 2. Duties. Employee shall serve as the executive Chairman of the
Company. Employee will perform the duties attendant to his executive position
with the Company under the direction of the Board of Directors of the Company.
This position will not be a full-time position, but will have variable duties
anticipated to average approximately one day per week.

 

Section 3. Term. Employee shall be an at-will employee of the Company, and
Employee or the Company may terminate the employment relationship at any time,
with or without cause, and with or without notice.

 

Section 4. Compensation and Benefits. In consideration for the services of the
Employee hereunder, the Company will compensate Employee as follows:

 

(a) Base Salary. Beginning on January 1, 2006, Employee shall be entitled to
receive a base salary of $100,000 per annum, payable in accordance with the
Company’s normal payroll procedures and subject to applicable tax withholding.
Until December 31, 2005, Employee shall continue to receive the same
compensation, including base salary, bonus and benefits, as he has been
receiving while serving as CEO.

 

(b) Benefits. Employee shall be entitled to participate in and receive benefits
under any and all employee benefit plans and programs which are from time to
time generally made available to the executive employees of the Company, subject
to approval and grant by the appropriate Company Board Committee with respect to
programs calling for such approvals or grants and consistent with plan terms.

 

(c) Termination of Service as CEO. Employee shall cease to be the Chief
Executive Officer of the Company effective as of October 27, 2005 and shall
receive as severance for termination of his service as such a sum in cash equal
to two (2) times his base salary as then in effect immediately prior to such
date. The severance payment shall be made on or before December 31, 2005.



--------------------------------------------------------------------------------

Section 5. Expenses.

 

It is acknowledged that Employee, in connection with the services to be
performed by him pursuant to the terms of this Agreement, may be required to
make payments for travel, entertainment of business associates and similar
expenses. The Company will reimburse Employee for all reasonable expenses of
types authorized by the Company and incurred by Employee in the performance of
his duties hereunder. Employee will comply with such budget limitations and
approval and reporting requirements with respect to expenses as the Company may
establish from time to time.

 

Section 6. Management Continuity. The terms of Employee’s existing Management
Continuity Agreement shall continue to apply to him in his role as executive
Chairman.

 

Section 7. Confidential Information. The terms of Employee’s existing
confidentiality, nondisclosure and assignment of invention agreements with the
Company shall continue in full force and effect in his new role as executive
Chairman.

 

Section 8. Noncompetition. Until two years after termination of Employee’s
employment hereunder, Employee will not (i) engage directly or indirectly, alone
or as a shareholder, partner, officer, director, employee or consultant of any
other business organization, in any business activities which (A) relate to the
acquisition, consolidation or management of a hearing aid or hearing diagnostic
business (the “Designated Industry”) and (B) were either conducted by the
Company prior to Employee’s termination or proposed to be conducted by the
Company at the time of such termination, (ii) divert to any competitor of the
Company in the Designated Industry any customer of the Company, or (iii) solicit
or encourage any officer, employee, or consultant of the Company to leave its
employ for employment by or with any competitor of the Company in the Designated
Industry. The parties hereto acknowledge that Employee’s noncompetition
obligations hereunder will not preclude Employee from owning less than 2% of the
common stock of any publicly traded corporation conducting business activities
in the Designated Industry. Employee will continue to be bound by the provisions
of this Section 8 until their expiration and will not be entitled to any
compensation from the Company with respect thereto. If at any time the
provisions of this Section 8 are determined to be invalid or unenforceable, by
reason of being vague or unreasonable as to area, duration or scope of activity,
this Section 8 will be considered divisible and will become and be immediately
amended to only such area, duration and scope of activity as will be determined
to be reasonable and enforceable by the court or other body having jurisdiction
over the matter; and Employee agrees that this Section 8 as so amended will be
valid and binding as though any invalid or unenforceable provision had not been
included herein.

 

Section 9. Miscellaneous.

 

(a) Withholding; No Offset. All payments required to be made by Employer under
this Agreement to Employee will be subject to the withholding of such amounts,
if any, relating to federal, state and local taxes as may be required by law. No
payment under this Agreement will

 

2



--------------------------------------------------------------------------------

be subject to offset or reduction attributable to any amount Employee may owe to
the Company or any other person.

 

(b) Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, such provision will be fully severable and this
Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision never comprised a part hereof; and the remaining
provisions hereof will remain in full force and effect and will not be affected
by the illegal, invalid or unenforceable provision or by its severance herefrom.
Furthermore, in lieu of such illegal, invalid or unenforceable provision, there
will be added automatically as part of this Agreement a provision as similar in
its terms to such illegal, invalid or unenforceable provision as may be possible
and be legal, valid and enforceable.

 

(c) Waivers. No delay or omission by either party hereto in exercising any
right, power or privilege hereunder will impair such right, power or privilege,
nor will any single or partial exercise of any such right, power or privilege
preclude any further exercise thereof or the exercise of any other right, power
or privilege.

 

(e) Counterparts. This Agreement may be executed in multiple counterparts, each
of which will be deemed an original, and all of which together will constitute
one and the same instrument.

 

(f) Captions. The captions in this Agreement are for convenience of reference
only and will not limit or otherwise affect any of the terms or provisions
hereof

 

(g) Reference to Agreement. Use of the words “herein,” “hereof,” “hereto” and
the like in this Agreement refer to this Agreement only as a whole and not to
any particular subsection or provision of this Agreement, unless otherwise
noted.

 

(h) Binding Agreement. This Agreement will be binding upon and inure to the
benefit of the parties and will be enforceable by the personal representatives
and heirs of Employee and the successors of Employer. If Employee dies while any
amounts would still be payable to him hereunder, such amounts will be paid to
Employee’s estate. This Agreement is not otherwise assignable by Employee.

 

(i) Entire Agreement. This Agreement contains the entire understanding of the
parties, supersedes all prior agreements and understandings relating to the
subject matter hereof and may not be amended except by a written instrument
hereafter signed by each of the parties hereto.

 

3



--------------------------------------------------------------------------------

(j) Governing Law. This Agreement and the performance hereof will be construed
and governed in accordance with the laws of the State of Utah, without regard to
its choice of law principles.

 

EXECUTED as of the date first above written.

 

SONIC INNOVATIONS, INC.

By:

   

Its:

              Andrew G. Raguskus

 

4